Citation Nr: 0707045	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 7, 2004 
for the grant of service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active duty 
service from December 1941 to January 1943 and from October 
1945 to January 1946.  He was a prisoner of war from May 1942 
to January 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that a January 2004 rating decision initially 
denied the appellant's service connection claim for the cause 
of death.  The February 2005 rating decision granted service 
connection for the cause of the veteran's death, effective 
from October 7, 2004, based solely on a regulatory amendment 
to 38 C.F.R. § 3.309(c) which added atherosclerotic heart 
disease and hypertensive vascular disease and their 
complications to the list of conditions for which entitlement 
to service connection is presumed for former POW's, effective 
from October 7, 2004.  De novo adjudication of a claim on 
essentially the same facts as a previously and finally denied 
claim is permissible where an intervening change in law or 
regulation has created a new basis of entitlement to a 
benefit.  Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus the appellants 
case is being reviewed on a de novo basis.  


FINDING OF FACT

In a February 2005 rating decision, service connection for 
the cause of the veteran's death was granted, effective from 
October 7, 2004, based solely on a regulatory amendment to 38 
C.F.R. § 3.309(c) which added atherosclerotic heart disease 
and hypertensive vascular disease and their complications to 
the list of conditions for which entitlement to service 
connection is presumed for former POW's, effective from 
October 7, 2004; the appellant disagreed with this effective 
date.


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004, 
for the award of the cause of the veteran's death have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.114, 3.307, 3.309(c), 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where a claim is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

Specifically, the effective dates of awards under 38 C.F.R. § 
3.114(a) are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

The basic facts in the instant case are as follows.  The 
veteran, who was a prisoner of war while in service, died in 
June 2003.  The Certificate of Death indicates the immediate 
cause of the veteran's death was acute intracerebral 
hemorrhage, cerebrovascular accident with herniation and the 
antecedent cause was cardio pulmonary arrest.  A claim for 
service connection for the cause of the veteran's death was 
denied by the RO in January 2004.  In the February 2005 
rating decision service connection for the cause of the 
veteran's death was granted, effective from October 7, 2004, 
based solely on a regulatory amendment to 38 C.F.R. § 
3.309(c) which added atherosclerotic heart disease and 
hypertensive vascular disease and their complications to the 
list of conditions for which entitlement to service 
connection is presumed for former POW's, effective from 
October 7, 2004.  In other words, service connection for the 
cause of the veteran's death was granted on a presumptive 
basis because of a new regulation.  

The provision of 38 C.F.R. § 3.114(a)(1) applies in this 
case, as the appellant's claim was reviewed on the initiative 
of VA within one year (i.e. in the February 2005 rating 
decision) from the effective date of the October 2004 
regulatory changes, and the appellant was granted service 
connection for the cause of the veteran's death and assigned 
an effective date of October 7, 2004.  Under the regulations 
discussed above, the appellant has been assigned the earliest 
date that can be awarded.  

The appellant has argued that the effective date should be 
the date of the veteran's death.  She filed her initial claim 
for service connection for the cause of the veteran's death 
in August 2003.  Generally, the effective date for the grant 
of service connection based on an original claim or a claim 
reopened after final adjudication, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).  The appellant 
contends that she should be assigned an earlier effective 
date based on the prior 38 C.F.R. § 3.309(c), which 
stipulated that in the case of a veteran who was a former 
prisoner of war and who is detained or interned for not less 
than 30 days, the disease of beriberi including beriberi 
heart disease which became manifest to a degree of 10 percent 
or more after active service shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
that there is no record of such disease during the period of 
service.  Effective August 24, 1993, 38 C.F.R. § 3.309(c) was 
amended by adding a note at the end stating that the term 
"beriberi heart disease" includes ischemic heart disease in a 
former prisoner of war who experienced localized edema during 
captivity.  59 Fed. Reg. 35,465 (1994).  In the case at hand, 
while the veteran's July 1990 VA Prisoner of War Protocol 
exam provided a diagnosis of arteriosclerotic heart disease, 
the evidence, to specifically include service medical 
records, does not suggest the veteran had edema during 
captivity.  Thus the appellant does not meet the criteria for 
the previous 38 C.F.R. § 3.309 (c) (2003) and for reasons 
explained above is not entitled to an effective date earlier 
than October 7, 2004. 

The Board concludes that the RO assigned the correct 
effective date for the cause of the veteran's death in this 
case.  The relevant facts are not in dispute, and the law, 
not the evidence, is dispositive of the outcome of this case.  
As a matter of law, there is no entitlement to an earlier 
effective date for the cause of the veteran's death, and the 
appellant's claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


